878 F.2d 379Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Silas COOPER, Plaintiff-Appellant,v.Thomas R. ISRAEL, R.R. Holloway, W.L. Cook, D. Cook, K.Butt, Defendants-Appellees.
No. 89-7111.
United States Court of Appeals, Fourth Circuit.
Submitted May 19, 1989.Decided June 27, 1989.

Silas Cooper, appellant pro se.
Richard Francis Gorman, III, Office of the Attorney General of Virginia, for appellees.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Silas Cooper appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Cooper has an adequate post-deprivation remedy under state law for the loss of his magazines and books.  Virginia Tort Claims Act, Va.Code Ann. Sec. 8.01-195.3 (1988).  Therefore, the confiscation of his property did not violate due process so as to be cognizable under Sec. 1983.    Hudson v. Palmer, 468 U.S. 517 (1984).  As the appeal presents no other issues of merit, we affirm on the reasoning of the district court on all remaining points.  Cooper v. Israel, C/A No. 88-29-H (W.D.Va. Mar. 28, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.